Citation Nr: 0514407	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-01 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for high frequency 
hearing loss, right ear.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a right knee 
condition.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from March 1974 to March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

In April 2004, an Informal Conference was held at the San 
Diego Ro in lieu of a personal hearing.  

The Board notes that the veteran also appealed the issues of 
entitlement to service connection for a back condition and 
entitlement to service connection for herpes simplex virus 
II.  However, these issues have been withdrawn by the 
appellant and are, thus, not before the Board.    

The issues of service connection for hypertension and service 
connection for tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hearing loss in the right ear was not present during or 
otherwise related to his service and was not manifested to a 
compensable degree within one year of separation from active 
military service.    

2.  The veteran does not currently suffer from a right knee 
disability.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by the veteran's active military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2004).    

2.  A right knee disability was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board further notes that certain chronic diseases, such 
as arthritis, hypertension, and sensorineural hearing loss, 
are subject to presumptive service connection.  38 C.F.R. 
§§ 3.307, 3.309.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

A.  Right Ear Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).

The veteran's service medical records (SMR's) include 
audiological examinations dated February 1974, January 1976, 
November 1976, June 1977, and March 1978.  The results from 
these examinations (in respective order) revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
5
LEFT
5
10
10
15
20




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
25
25
20
LEFT
35
40
35
35
35







HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
5
5
LEFT
25
25
20
25
20




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
15
10
10
LEFT
25
25
20
25
20




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
0
0
LEFT
10
5
5
15
0

Thus, the veteran's service medical records do not show that 
the veteran had hearing loss in either ear as defined at 38 
C.F.R. § 3.385.

As for the post-service medical evidence, a July 2002 VA 
audiology diagnostic report stated that pure tone testing 
indicated normal hearing bilaterally with the exception of a 
mild notched loss in the left ear at 6000 Hertz only.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The medical evidence of record does not show that the veteran 
currently suffers from right ear hearing loss, as is defined 
in 38 C.F.R. § 3.385 (2004).  The veteran must submit proof 
of a presently existing disability resulting from service in 
order to merit an award of compensation.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  See also Degmetich v. 
Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 1997).  Absent 
evidence of current disability, the claimed condition cannot 
be service-connected.

Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not that 
the veteran currently suffers from hearing loss, as defined 
in 38 C.F.R. § 3.385 (2004).  Concomitantly, the evidence 
fails to show a causal connection between right ear hearing 
loss and his period of military service.  

The Board has considered the veteran's assertions that he has 
right ear hearing loss that should be service connected.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim must be denied.      

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

B.  Right Knee  

The veteran's SMR's include a June 18, 1976 report noting 
right knee complaints and a June 21, 1976 report noting that 
the veteran complained of trauma to the right knee four weeks 
ago.  It was noted to be a probable hematoma, versus other 
soft tissue injury.  It was stated that the knee film showed 
no obvious abnormality.  A July 21, 1976 note reported that 
the veteran complained of continuing knee problems.  However, 
a right knee condition was not noted on the veteran's March 
1978 separation examination report.  

The post-service medical evidence of record is negative for 
any complaints of, or treatment for, a right knee condition.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The medical evidence of record does not show that the veteran 
currently suffers from a right knee condition.  The veteran 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  See also Degmetich v. Brown, 104 F.3d 1328, 1331-33 
(Fed. Cir. 1997).  Absent evidence of current disability, 
the claimed condition cannot be service-connected.

Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not that 
the veteran currently suffers from a right knee disability.  
Concomitantly, the evidence fails to show a causal connection 
between a right knee disability and his period of military 
service.  

The Board has considered the veteran's assertions that he has 
a right knee condition that should be service connected.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim must be denied.      

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
regulations add nothing of substance to the new law, and the 
Board's consideration of the regulations does not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  Letters 
dated August 2002, October 2002, and December 2002, informed 
the appellant of what the evidence must show in order to 
establish entitlement to service connection regarding all of 
the claims on appeal.   

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.

Here, the August 2002 and December 2002 letters informed the 
appellant that VA would try to help him get such things as 
medical records, employment records, or records from other 
federal agencies.  He was informed that he must provide VA 
with enough information about such records to allow VA to 
request them from the person or agency that possessed them.  
Additionally, the letters stated that VA would assist him by 
providing a medical examination or getting a medical opinion 
if it was decided that it was necessary to make a decision on 
the claim.  

In addition, the December 2003 statement of the case (SOC) 
reiterated the above-described duties, stating that provided 
certain criteria were met, VA would make reasonable efforts 
to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letters that were 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  For instance, the December 
2003 SOC included the language of 38 C.F.R. § 3.159(b)(1).  
Thus, the VCAA notices, combined with the statement of the 
case, complies with the section 5103 content requirements, to 
include 38 C.F.R. § 3.159(b)(1).  See also VAOPGCPREC 7-2004.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).
        
Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for hearing loss, right ear, is denied.  

Service connection for a right knee condition is denied.  


REMAND

Upon review of the claims folder, the Board has determined 
that the October 2002 VA hypertension examination report is 
inadequate, as only some of the veteran's in-service blood 
pressure readings were noted to support the conclusion that 
hypertension was not present in service.  Other blood 
pressure readings, which were higher than the ones reported 
by the examiner were not mentioned.  In order to make sure 
that the opinion is based on a complete review of the record, 
the veteran is to be afforded another VA examination to 
determine the probable etiology of the his hypertension, in 
which the examiner is directed to thoroughly review the 
veteran's service medical records and specifically comment on 
all of the blood pressure readings contained therein.  

Additionally, it is noted in the July 2002 VA audiology 
diagnostic report that the veteran had a history of 
significant noise exposure in the military working as a 
boiler technician in ship engine rooms.  Post-service noise 
exposure is also reported.  The report noted that the veteran 
reported tinnitus on occasion, stated to be a few times per 
year, lasting only seconds, and predominantly on the right.  
The Board has determined that the veteran should be afforded 
a VA examination to determine whether the veteran suffers 
from tinnitus.  If tinnitus is diagnosed, the examiner is to 
render an opinion as to the probable etiology of the 
veteran's tinnitus.       

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Schedule the veteran for a VA 
examination in order to determine the 
probable etiology of his hypertension.  
In conjunction with reviewing the claims 
folder, the examiner is directed to 
thoroughly review the veteran's service 
medical records, and comment on all of 
the blood pressure readings contained 
therein.  The examiner is specifically 
directed to state whether it is at least 
as likely as not (a 50 percent 
probability or greater) that the 
veteran's hypertension is related to his 
active service.  The claims folder and a 
copy of this REMAND must be provided to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
opinions, and the bases therefor, should 
be set forth.    
 
2.  Schedule the veteran for a VA 
examination in order to determine whether 
the veteran suffers from tinnitus.  If 
tinnitus is diagnosed, the examiner is to 
render an opinion as to the probable 
etiology of the veteran's tinnitus, 
specifically stating whether it is at 
least as likely as not (a 50 percent 
probability or greater) that the 
veteran's tinnitus is related to his 
active service.  The claims folder and a 
copy of this REMAND must be provided to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
opinions, and the bases therefor, should 
be set forth.    

3.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


